DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a gear where the outer shape of each gear tooth of the gear is defined using a common reference plane perpendicular to the axis of gear rotation, and a common reference circle disposed in the reference plane and a starting profile defined in the reference plane and extends outward from the reference circle and for each one of a plurality of locations on the starting profile of that gear tooth, a corresponding imaginary ray is associated with that location on the starting profile, a corresponding further axis associated with that location on the starting profile and tangential to the reference circle at the intersection of the corresponding imaginary ray and the reference circle, and the location on the starting profile is rotated out of the reference plane about its corresponding further axis while its distance from the further axis remains fixed, a respective path traversed by that location as it is rotated defining a portion of the outer shape of the gear tooth, and the cross-sectional area of the gear tooth decreasing as the distance from the axis of gear rotation decreases.
Further, the prior art lacks a gear system having first and second gears, where for each of the first and second gears, a common reference circle is disposed in a reference plane and concentric with the axis of gear rotation of the first and second gears, a first and second pivot are coupled to one of the corresponding first and second gears and located tangential to the reference circle of the first and second gears at a first distance from the axis of gear rotation of the first and second gears such that the entire first and second gears are movable in a same direction at least within a range of angles about the first pivot and second pivots, respectfully, and where a distance between the first pivot and the second pivot is fixed, and a first angle formed between an inner region of the front surface of the first gear and a mid-plane perpendicular to and bisecting an imaginary line extending from the first pivot to the second pivot, and a second angle formed between an inner region of the front surface of the second gear and the mid-plane, each have a same value, so that for any angle within the first range of angles, the gear tooth of the first gear meshes with the gear tooth of the second gear at a corresponding angle within the second range of angles
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658